DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6, 7, 9, 11, 12, 14, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya (United States Patent Application Publication No. US 2013/0015541 A1, hereinafter “Kanaya”) in view of Qian et al. (United States Patent Application Publication No. US 2004/0115478 A1, hereinafter “Qian”).
In reference to claim 2, Kanaya discloses a similar device.  Figures 4B-9 of Kanaya discloses a magnetic random access memory structure which comprises a non-magnetic layer (LE - p. 4, paragraph 52).  There is a first material layer (F) above the non-magnetic layer (LE).  The first material layer (F) comprises cobalt, iron, and boron (p. 4, paragraph 53) and has a lateral width.  A tunnel barrier layer (B) is on the first material layer (F).  The tunnel barrier layer (B) comprises magnesium and oxygen (p. 4, paragraph 53) and has a lateral width less than the lateral width of the first material layer (F).  A second material layer (P) is directly on the tunnel barrier layer (B).  The second material layer (P) comprises cobalt, iron, and boron (p. 4, paragraph 53).  A third material layer (UE) is above the second material layer (P).  The third material layer (UE) comprises tantalum (p. 3, paragraph 54).  The third material layer (UE) has tapered sidewalls which extend outward from a top of the third material layer (UE) to a bottom of the third material layer (UE).  A spacer (40) is along the tapered sidewalls of the third material layer (UE).  The spacer (40) is vertically adjacent the tunnel barrier layer (B) and horizontally adjacent the second material layer (P).  Kanaya does not disclose that the first material layer/free layer (F) is above a magnetic layer or another free layer.  However Qian discloses that using two free layers leads to a reduced hysteresis (p. 10, paragraphs 120-121) which is desirable in the art (p. 4, paragraph 35).  In view of Qian, it would therefore be obvious to implement an additional magnetic free layer between the non-magnetic layer (LE) and the first material layer/free layer (F) in the Kanaya structure.
With regard to claim 3, the first material layer (F) has a first lateral width.  The third material layer (UE) has a second lateral width less than the first lateral width.
In reference to claim 4, Kanaya does not disclose the exact thickness for the first material layer (F) as that claimed by the applicant.  Although Kanaya does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the first material layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Kanaya and Qian.
In reference to claim 6, Kanaya does not disclose the exact thickness for the second material layer (P) as that claimed by the applicant.  Although Kanaya does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the second material layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Kanaya and Qian.
With regard to claim 7, Kanaya does not disclose the exact thickness for the third material layer (UE) as that claimed by the applicant.  Although Kanaya does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the third material layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Kanaya and Qian.
In reference to claim 9, the spacer (40) comprises oxygen (Kanaya - p. 5, paragraph 60).
In reference to claim 11, Kanaya discloses a similar device.  Figures 4B-9 of Kanaya discloses a magnetic random access memory structure which comprises a non-magnetic layer (LE - p. 4, paragraph 52).  There is a first material layer (F) above the non-magnetic layer (LE).  The bottom magnetic tunnel junction layer (F) comprises cobalt, iron, and boron (p. 4, paragraph 53) and has a lateral width.  A tunnel barrier layer (B) is on the bottom magnetic tunnel junction layer (F).  The tunnel barrier layer (B) comprises magnesium and oxygen (p. 4, paragraph 53) and has a lateral width less than the lateral width of the bottom magnetic tunnel junction layer (F).  A top magnetic tunnel junction layer (P) is directly on the tunnel barrier layer (B).  The top magnetic tunnel junction layer (P) comprises cobalt, iron, and boron (p. 4, paragraph 53).  A hardmask (UE is used as hardmask – p. 4, paragraph 54) is above the top magnetic tunnel junction layer (P).  The hardmask (UE) comprises tantalum (p. 3, paragraph 54).  The hardmask (UE) has tapered sidewalls which extend outward from a top of the hardmask (UE) to a bottom of the hardmask (UE).  A spacer (40) is along the tapered sidewalls of the hardmask (UE).  The spacer (40) is vertically adjacent the tunnel barrier layer (B) and horizontally adjacent the top magnetic tunnel junction layer (P).  Kanaya does not disclose that the first material layer/free layer (F) is above a magnetic layer or another free layer.  However Qian discloses that using two free layers leads to a reduced hysteresis (p. 10, paragraphs 120-121) which is desirable in the art (p. 4, paragraph 35).  In view of Qian, it would therefore be obvious to implement an additional magnetic free layer between the non-magnetic layer (LE) and the first material layer/free layer (F) in the Kanaya structure.
With regard to claim 12, the bottom magnetic tunnel junction layer (F) has a first lateral width.  The hardmask (UE) has a second lateral width less than the first lateral width.
With regard to claim 14, Kanaya does not disclose the exact thickness for the hardmask (UE) as that claimed by the applicant.  Although Kanaya does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the hardmask is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Kanaya and Qian.
In reference to claim 15, the hardmask (UE) is a conductive hardmask (Kanaya - p. 4, paragraph 54).
With regard to claim 17, the spacer (40) comprises oxygen (Kanaya - p. 5, paragraph 60).


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya in view of Qian as applied to claim 2 above and further in view of Koganei (United States Patent Application Publication No. US 2003/0067800 A1, hereinafter “Koganei”).
In reference to claim 5, Kanaya does not disclose that the tunnel barrier layer has a thickness of 1.2 nm.  However Koganei discloses that the tunnel barrier layer thickness can be adjusted to tailor the tunneling current and magnetoresistance probabilities (p. 5, paragraph 74).  Thus Koganei makes it clear that the tunnel barrier layer thickness is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to set the tunnel barrier layer thickness at 1.2 nm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 5 is not patentable over Kanaya, Qian, and Koganei.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya in view of Qian as applied to claim 2 above and further in view of Horng et al. (United States Patent Application Publication No. US 2011/0014500 A1, hereinafter “Horng”).
In reference to claim 8, Kanaya does not disclose that the first material layer (F) or the second material layer (P)) or ferromagnetic layers comprise Co60Fe20B20.  However Horng discloses the known use of Co60Fe20B20 as a ferromagnetic material in an MRAM device (p. 3, paragraph 25).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use ferromagnetic layers in the form of Co60Fe20B20 as the first and second material layers/ferromagnetic layers in the device of Kanaya constructed in view of Qian.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya in view of Qian as applied to claim 9 above and further in view of Kawai (United States Patent Application Publication No. US 2004/0222185 A1, hereinafter “Kawai”).
In reference to claim 10, Kanaya does not disclose that the spacer (40) comprises silicon oxide or silicon oxynitride.  However Kawai discloses the known use of silicon oxide or silicon oxynitride for use as a spacer material (p. 3, paragraph 36).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon oxide or silicon oxynitride for use as the spacer material in the device of Kanaya constructed in view of Qian.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya in view of Qian as applied to claim 11 above and further in view of Koganei.
In reference to claim 13, Kanaya does not disclose the exact thicknesses for the bottom magnetic tunnel junction layer (F) and the top magnetic tunnel junction layer (P) as that claimed by the applicant.  Although Kanaya does not teach the exact thicknesses as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thicknesses of the bottom magnetic tunnel junction layer and the top magnetic tunnel junction layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Kanaya.  Kanaya does not disclose that the tunnel barrier layer has a thickness of 1.2 nm.  However Koganei discloses that the tunnel barrier layer thickness can be adjusted to tailor the tunneling current and magnetoresistance probabilities (p. 5, paragraph 74).  Thus Koganei makes it clear that the tunnel barrier layer thickness is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to set the tunnel barrier layer thickness at 1.2 nm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore this limitation is not patentable over Kanaya, Qian, and Koganei.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya in view of Qian as applied to claim 11 above and further in view of Horng.
In reference to claim 16, Kanaya does not disclose that the bottom magnetic tunnel junction layer (F) or the top magnetic tunnel junction layer (P)) or ferromagnetic layers comprise Co60Fe20B20.  However Horng discloses the known use of Co60Fe20B20 as a ferromagnetic material in an MRAM device (p. 3, paragraph 25).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use ferromagnetic layers in the form of Co60Fe20B20 as the bottom and top magnetic tunnel junction layers/ferromagnetic layers in the device of Kanaya constructed in view of Qian.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya in view of Qian as applied to claim 17 above and further in view of Kawai.
In reference to claim 18, Kanaya does not disclose that the spacer (40) comprises silicon oxide or silicon oxynitride.  However Kawai discloses the known use of silicon oxide or silicon oxynitride for use as a spacer material (p. 3, paragraph 36).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon oxide or silicon oxynitride for use as the spacer material in the device of Kanaya constructed in view of Qian.

Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al. (United States Patent Application Publication No. US 2011/0194353 A1, hereinafter “Hwang”) in view of Kanaya and further in view of Qian.
In reference to claim 19, figure 12 of Hwang discloses a similar system.  Figure 12 of Hwang discloses a system (500) comprising a processor (410) and a memory (100) coupled to the processor (410).  The memory comprises a magnetic random access memory structure (p. 16, paragraph 147).  Hwang does not disclose that the magnetic random access memory structure comprises a non-magnetic layer, a first material layer comprising cobalt, iron and boron with a lateral width; a tunnel barrier layer on the first material layer, the tunnel barrier layer comprising magnesium and oxygen and having a lateral width less than the lateral width of the first material layer; a second material layer directly on the tunnel barrier layer, the second material layer comprising cobalt, iron and boron; a third material layer above the second material layer, the third material layer comprising tantalum and having tapered sidewalls which extend outward from a top of the third material layer to a bottom of the third material layer; and a spacer along tapered sidewalls of the third material layer, the spacer vertically adjacent the tunnel barrier layer and horizontally adjacent the second material layer.  However figures 4B-9 of Kanaya discloses a magnetic random access memory structure which comprises a non-magnetic layer (LE - p. 4, paragraph 52).  There is a first material layer (F) above the non-magnetic layer (LE).  The first material layer (F) comprises cobalt, iron, and boron (p. 4, paragraph 53) and has a lateral width.  A tunnel barrier layer (B) is on the first material layer (F).  The tunnel barrier layer (B) comprises magnesium and oxygen (p. 4, paragraph 53) and has a lateral width less than the lateral width of the first material layer (F).  A second material layer (P) is directly on the tunnel barrier layer (B).  The second material layer (P) comprises cobalt, iron, and boron (p. 4, paragraph 53).  A third material layer (UE) is above the second material layer (P).  The third material layer (UE) comprises tantalum (p. 3, paragraph 54).  The third material layer (UE) has tapered sidewalls which extend outward from a top of the third material layer (UE) to a bottom of the third material layer (UE).  A spacer (40) is along the tapered sidewalls of the third material layer (UE).  The spacer (40) is vertically adjacent the tunnel barrier layer (B) and horizontally adjacent the second material layer (P).  Kanaya discloses that such a memory cell has reduced degradation of the characteristics of the MTJ device (p. 4, paragraphs 45-46, p. 6, paragraph 71).  Kanaya further states that the reduced degradation of the characteristics of an MTJ device is a known goal in the art (p. 1, paragraph 5).  In view of the above, it would therefore be obvious to implement the magnetic random access memory structure of Kanaya in the device disclosed by Hwang.  Kanaya does not disclose that the first material layer/free layer (F) is above a magnetic layer or another free layer.  However Qian discloses that using two free layers leads to a reduced hysteresis (p. 10, paragraphs 120-121) which is desirable in the art (p. 4, paragraph 35).  In view of Qian, it would therefore be obvious to implement an additional magnetic free layer between the non-magnetic layer (LE) and the first material layer/free layer (F) in the system of Hwang constructed in view of Kanaya.
With regard to claim 20, Hwang discloses (p. 6, paragraph 147) that the system (500 - figure 12 of Hwang) includes a chipset which is therefore coupled to the processor (410 - figure 12 of Hwang).
In reference to claim 21, Hwang discloses that the system is a communication device in the form of a cell phone, a smartphone, a personal computer (desktop or laptop computer), and a camera (p. 6, paragraph 148).

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. The applicant has amended independent claims 2, 11, and 19 to include new limitations regarding a non-magnetic layer and a magnetic layer above it.  However as discussed in the above Office action, these new limitations have been found to be obvious in view of the newly cited Qian reference.  Therefore claims 2-21 stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817